Appeal (1) from a judgment of the Supreme Court, entered September 18, 1975 in Sullivan County, upon a verdict rendered at Trial Term in favor of defendant and (2) from an order of said court, entered September 18, 1975, which denied plaintiffs motion to set aside the verdict. Plaintiff sued defendant to recover money damages for an alleged breach of an oral contract wherein defendant allegedly agreed to do certain cement and brick work for plaintiff. Defendant denied the existence of any such contract. After a trial the jury returned a verdict of no cause of action. An examination of the record reveals that sharp issues of fact and credibility were presented for the jury’s determination. Implicitly the jury resolved the issues in favor of the defendant. From an examination of the entire record, the verdict, in our view, is not contrary to the weight of evidence and, consequently, should not be disturbed unless prejudicial error was committed during the trial. We have carefully considered the various alleged errors urged by plaintiff for reversal and are of the opinion that the verdict should not be disturbed. Judgment affirmed, with costs. Sweeney, J. P., Main, Herlihy and Reynolds, JJ., concur; Larkin, J., taking no part.